Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 02, 2019

The Court of Appeals hereby passes the following order:

A20D0164. ANITRA FREEMAN v. MISTY REEVES.

      Anitra Freeman filed this discretionary application from the trial court’s order
denying her motion to recuse. “Denials of motions to recuse are interlocutory in
nature. An appeal of such an order requires compliance with the interlocutory appeal
provisions of OCGA § 5-6-34 (b),” including obtaining a certificate of immediate
review within ten days of the order sought to be appealed. See Ellis v. Stanford, 256
Ga. App. 294, 295 (2) (568 SE2d 157) (2002); see also Rolleston v. Glynn County Bd.
of Tax Assessors, 213 Ga. App. 552, 553 (445 SE2d 345) (1994). OCGA § 5-6-35,
the discretionary appeal statute, does not excuse a party seeking appellate review of
an interlocutory order from complying with the additional requirements of OCGA
§ 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
Freeman’s failure to comply with the interlocutory appeal procedures and obtain a
certificate of immediate review deprives this Court of jurisdiction over her
application, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/02/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.